Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,944,657. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recites subject matter similar to claims of the Patented case, and therefore rejected accordingly.

See comparison of claim 1 of instant case against the patented claim 1, differences underlined as appropriate.  
Instant App: 17/191,270
US Pat. 10,944,657
1. A source node operable in a wireless ad hoc network that includes a plurality of nodes, the source node comprising:

 a memory configured to store computer-readable program code; and processing circuitry configured to access the memory, and execute the computer- readable program code to cause the source node to at least: 

execute application software from which a need to process a particular modality of data is identified; 

make a determination that the source node is incapable of processing the particular modality of data; and r

responsive to the determination, search a local module repository (MR) of the source node for a software module usable to process the particular modality of data;
 broadcast a request for the software module to those of the plurality of nodes in radio range of the source node that are thereby neighbor nodes, responsive to the source node failing to locate the software module in the local MR, 

a neighbor node of the neighbor nodes to search a respective local MR of the neighbor node for the software module; 













receive the software module from the neighbor node; and use the software module to process the particular modality of data.
1. A source node operable in a wireless ad hoc network that includes a plurality of nodes, the source node comprising: 

a memory configured to store computer-readable program code; and processing circuitry configured to access the memory, and execute the computer-readable program code to cause the source node to at least: 

execute application software from which a need to process a particular modality of data is identified; 

make a determination that the source node is incapable of processing the particular modality of data; and 

responsive to the determination, search a local module repository (MR) of the source node for a software module usable to process the particular modality of data; 
broadcast a request for the software module to those of the plurality of nodes in radio range of the source node that are thereby neighbor nodes, responsive to the source node failing to locate the software module in the local MR, 

a neighbor node of the neighbor nodes to search a respective local MR of the neighbor node for the software module, 



rebroadcast the request to those of the plurality of nodes in radio range of the neighbor node that are thereby further neighbor nodes, when the neighbor node fails to locate the software module in the respective local MR, and receive the software module from a further neighbor node of the further neighbor nodes; and the source node further caused to, 

receive the software module from the neighbor node; and use the software module to process the particular modality of data.

	
	Based on the above comparison it is obvious to one of ordinary skill in the art that  the instant claim is made broader by elimination of the underlined limitation from the patented claim, without significantly altering the scope of the invention, and thus rejected accordingly.
	Similarly, independent claims 8, 12, 19 are rejected against patented independent claims 9, 15 and 23 respectively for same reasoning as claim 1.
	Further, claims 2-7,9-11,13-18 and 20-22 are rejected for similar reasonings as claim 1, against patented dependent claims 2-4,7-8,10-14,16-22 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411